  8:20-cv-00295-BCB-MDN Doc # 53 Filed: 06/09/21 Page 1 of 1 - Page ID # 821


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

PANCHAL ENTERPRISES, d/b/a
AMERICAS BEST VALUE INN,
                                                                        8:20CV295
                       Plaintiff,
                                                                THIRD AMENDED
       vs.                                                  CASE PROGRESSION ORDER

STATE FARM FIRE AND CASUALTY
COMPANY,

                       Defendant.

        This matter comes before the Court on the Joint Motion to Amend Progression Order
(Filing No. 52). After review of the motion, the Court finds good cause to grant the requested
extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Amend Progression Order (Filing No. 52) is
granted, and the case progression order is amended as follows:

             1)   The deposition deadline, including but not limited to depositions for oral
                  testimony only under Rule 45, is September 3, 2021.

             2)   The planning conference scheduled for June 25, 2021, is cancelled. The trial
                  and pretrial conference will not be set at this time. A planning conference to
                  discuss case progression, dispositive motions, the parties’ interest in settlement,
                  and the trial and pretrial conference settings will be held with the undersigned
                  magistrate judge on September 3, 2021, at 11:30 a.m. by telephone. Counsel
                  shall use the conferencing instructions assigned to this case to participate in the
                  conference.

             3)   The deadline for filing motions to dismiss and motions for summary judgment
                  is October 1, 2021.

             4)   The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is October 1, 2021.

             5)   The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.
             6)   All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be
                  considered absent a showing of due diligence in the timely progression of this
                  case and the recent development of circumstances, unanticipated prior to the
                  filing of the motion, which require that additional time be allowed.

       Dated this 9th day of June, 2021.
                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
